Exhibit 10.1

STOCK PURCHASE AGREEMENT

by and between

INTERNATIONAL SMART SOURCING, INC.

(as Purchaser)

and

NETWORK 1 FINANCIAL SECURITIES INC.

AND

THE SELLING STOCKHOLDERS

 

(as Sellers)

dated as of

March 26, 2009

 

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

     AGREEMENT (the “Agreement”) dated as of March 26, 2009 between Network 1
Financial Securities Inc., a Texas Corporation with a principal place of
business located at The Galleria Penthouse, Bridge Avenue, Building 2, Red Bank,
New Jersey 07701 (the “Company”), and the selling stockholders listed as
signatories hereto (the “Selling Stockholders”) (the Company and the Selling
Stockholders are collectively referred to herein as the “Sellers”) and
International Smart Sourcing, Inc. (“Purchaser”), a Delaware corporation with a
principal place of business located at 320 Broad Hollow Road, Farmingdale, New
York 11735, regarding the sale and purchase of up to one hundred percent (100%)
of the common stock of the Company.

     WHEREAS the Sellers are the owners of one hundred percent (100% of the
issued and outstanding shares of common stock of the Company; and

     WHEREAS the Sellers wish to sell and the Purchaser wishes to purchase the
shares of common stock on the terms and conditions set forth below;

     NOW, THEREFORE, for good and valuable consideration and in consideration of
the mutual covenants set forth herein, it is agreed as follows:

Section I: Definitions

     “Closing” means the closing of this Agreement pursuant to the conditions
set forth in Section III below.

     “Lien” means any mortgage, deed or trust, pledge, hypothecation, security
interest, encumbrance, claim, lien, lease, or charge of any kind.

     “Regulatory Authority” means any U.S. or foreign, federal, state,
provincial, or local government or governmental, regulatory, or administrative
authority, agency, or commission, or any court, tribunal, or judicial or
arbitral body, self-regulatory organization, or stock exchange.

     “Stock” means one hundred percent (100%) of the shares of Class A and Class
B common stock in the Company, and all rights and privileges pertaining thereto.

Section II: Purchase and Sale of Stock

     Subject to the terms and conditions contained herein, on the Closing Date
(as defined in Section III below) the Sellers shall sell, convey, assign,
transfer, and deliver to the Purchaser, and the Purchaser shall purchase,
acquire, and accept from the Sellers, all of Sellers’s right, total, and
interest in and to the Stock, free and clear of all Liens in exchange for TWENTY
TWO MILLION (22,000,000) shares of common stock, $0.001 par value, of the
Purchaser (“Purchase Price”). At the Closing of the Transaction, the Purchaser
shall cause its transfer agent to issue the securities comprising the Purchase
Price to the Sellers and the Company shall thereupon become a wholly-owned
subsidiary of the Purchaser.

Section III: Closing Date, Conditions, and Mechanics

     A. Closing Date. Subject to the terms and conditions of this Agreement, the
sale and purchase of the Stock of the Company shall take place at 10:00 a.m.,
New York City time at the offices of Gersten Savage LLP, 600 Lexington Avenue,
New York, New York. The Closing shall be accomplished by mail and telephone. The
Closing shall occur upon the satisfaction of all applicable conditions pursuant
to this Agreement and any amendment thereto duly executed by both parties or at
such other time as the Sellers and the Purchaser may mutually agree upon in
writing (the day on which the Closing occurs being the “Closing Date”).
Facsimile signatures or scanned and emailed signatures will be deemed to be
acceptable to close.

1

--------------------------------------------------------------------------------

     B. Mutual Conditions. At or prior to the Closing Date, the following
conditions shall have been satisfied or waived by all of the parties hereto:

          (i) All consents, approvals, authorizations, or other actions by, or
filing with or notification to, any Regulatory Authority, including any
self-regulatory organization, that is required to consummate the transactions
contemplated hereby shall have been obtained and/or made; provided, however,
that if the Company reasonably believes that it has complied with the elements
of Financial Industry Regulatory Authority (“FINRA”) Rule 1017 after the 30-day
notification period, it may elect to close. Such decision shall be at the sole
discretion of the Company.

     C. Sellers’ Conditions. At or prior to the Closing Date, the following
conditions shall have been satisfied or waived by the Sellers:

          (i) The representations and warranties of the Purchaser contained
herein shall be true and correct in all material respects.

          (ii) Any covenants or undertakings of the Purchaser required to be
performed at or prior to the Closing Date shall have been satisfied in all
material respects.

          (iii) The Purchaser shall have deposited with its transfer agent
securities comprising the Purchase Price.

     D. Purchaser Conditions. At or prior to the Closing Date, the following
conditions shall have been satisfied or waived by the Purchaser:

          (i) The representations and warranties of Sellers contained herein
shall be true and correct in all material respects, which representations and
warranties shall survive the Closing as provided herein.

          (ii) Any covenants or undertakings of the Sellers required to be
performed at or prior to the Closing Date shall have been satisfied in all
material respects, including without limitation, demonstrating that all renewals
have been made, all regulatory permits, licenses, and bonding requirements are
up-to-date, and all assessments related thereto have been duly paid, and
evidence to that effect as reasonably requested by Purchaser has been provided
by Sellers.

          (iii) Sellers shall have provided Purchaser with current financial
statements through December 31, 2008 prior to the Closing Date and Sellers
further shall have provided Purchaser with all requested due diligence
information, a copy of which is reproduced at Exhibit A, and the results of such
due diligence investigation shall have been satisfactory to the Purchaser in its
sole discretion.

          (iv) Sellers shall provide to Purchaser at Closing certificates of
common stock or affidavits of lost certificates of the Selling Stockholders
constituting not less than ninety five percent (95%) of the issued and
outstanding common stock of the Company.

     E. Closing Mechanics.

          (i) On the Closing Date, the Sellers shall convey the Stock of the
Company (for the avoidance of doubt, such common stock constituting one hundred
percent (100%) of the issued and outstanding common stock of the Company) to the
Purchaser, and the Purchaser shall cause its transfer agent to issue an
aggregate of twenty two million (22,000,000) shares of its common stock to the
Sellers.

2

--------------------------------------------------------------------------------

          (ii) Notwithstanding the foregoing, in the event that the Selling
Stockholders present certificates of common stock or affidavits of lost
certificates of the Selling Stockholders constituting less than one hundred
percent (100%) but more than ninety five percent (95%) of the issued and
outstanding stock of the Company, the amount of shares of the Purchaser tendered
to the Selling Stockholders shall be reduced pro rata.

Section IV: Sellers’ Obligations

          (i) Prior to the Closing Date, the Company will file with FINRA all
required documentation to obtain approval by FINRA for the sale of up to one
hundred percent (100%) of the Company. On the Closing Date the Purchaser, with
the Sellers’ assistance as necessary, will immediately prepare and file an
amended Form BD with FINRA, any other applicable Regulatory Authority, and any
required state(s), indicating the change in ownership of Company and listing the
officers and directors; including appropriate disclosure of the resignation of
the present licensed persons from association with the Company upon satisfaction
of the conditions by the Company of FINRA Rule 1017, unless the present owner
and/or licensed person(s) have agreed to stay with the Company after the change
in ownership has occurred.

          (ii) The Sellers agree to cooperate with the Purchaser in the filing
of all necessary documents with any Regulatory Authority.

Section V: Representations

     A. Sellers’ Representations

     The Sellers represent and warrant to the Purchaser the following on the
date hereof, which representations shall continue to be true on the Closing Date
and shall survive indefinitely:

            1.       The Company is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Texas, has all the
requisite corporate power and authority to own and operate its properties and to
carry on business as now being conducted or has been conducted in the past and
is qualified to do business and is in good standing as a foreign corporation in
each state or other jurisdiction in which the nature of its properties, assets
or business require such qualification and in which, the failure to so qualify
could have a material adverse effect on its business.   2. On the Closing Date,
the Company will have only the assets that are listed on Appendix 1 and the
debts and other liabilities that are listed in Appendix 2, which appendices are
attached to this Agreement.   3. All officers of the Company will continue in
their current management roles, unless otherwise agreed to in writing by both
parties.   4. The Company is duly licensed and in good standing as a
broker-dealer with (i) the Securities and Exchange Commission (“SEC”) pursuant
to the Securities Exchange Act of 1934 (the “1934 Act”); (ii) FINRA; (iii) 41 US
states and territories, as listed in the Company’s Central Registration
Depository (“CRD”) report with FINRA, (iv) the Over the Counter Bulletin Board,
and (v) the Securities Industry Protection Corporation (“SIPC”). The Company has
all permits, licenses and authorizations required by any Regulatory Authority or
agency for the conduct of its current business. The Sellers represent that all
tax filings are up to date.

3

--------------------------------------------------------------------------------


5. The Company, on the Closing Date, will be operating in full compliance with
laws and the rules and regulations of the Regulatory Authorities having
jurisdiction.               6. The Stock will be free and clear of any and all
liens, pledges, and encumbrances. There are no other issuances or classes of
equity or equity equivalents issued or to be issued, except for an aggregate of
215,000 issued and outstanding shares of non-voting preferred stock. There shall
be no liabilities in the Company except as detailed and/or provided in Appendix
2 and any liabilities so noted will remain with the Sellers.   7. There are no
legal actions pending or, to the knowledge of the Sellers, threatened against
the Sellers which relate to this Agreement or the transactions contemplated
hereby or which, individually or in the aggregate, would adversely affect the
Sellers’ ability to consummate the transactions contemplated hereby.   8. There
are no arbitration awards, disciplinary, financial and/or regulatory events in
which the Company is involved, other than those already disclosed in the FINRA
CRD report.   9. To the knowledge of the Sellers, there are no arbitration
awards, disciplinary, financial and/or regulatory events threatened against the
Sellers.   10.       During the period from the date of this Agreement and
continuing until the earlier of the Closing or the termination of this
Agreement, the Sellers shall continue to operate and/or maintain their ongoing
business and operations in the ordinary course and consistent with past practice
and shall not, without the approval of the Purchaser, enter into any material
transaction or assume any liability that is inconsistent with past practice,
take any action that would cause any of the representations and warranties to
become inaccurate in any material respect as of the date of Closing, permit any
business permits (including all regulatory licenses such as, without limitation,
compliance with net capital requirements) to lapse, or enter into any material
settlement or release of any lawsuit, action, or claim, judicial, or other
regulatory or legal proceeding, except as in Appendix 2 to this Agreement, or,
enter into any agreement to acquire any other entity or substantially all of the
assets of any other entity.   11. The Sellers, and each of them, have the
capacity and legal authority to enter into this Agreement and to effect the
undertakings herein.

     B. Purchaser’s Representations

     The Purchaser represents and warrants to the Sellers the following on the
date hereof, which representations shall continue to be true on the Closing Date
and shall survive indefinitely:

4

--------------------------------------------------------------------------------


            1.       The Purchaser is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware, has all
the requisite corporate power and authority to own and operate its properties
and to carry on business as now being conducted or has conducted in the past and
is qualified to do business and is in good standing as a foreign company in each
state or other jurisdiction in which the nature of its properties, assets or
business require such qualification and in which, the failure to so qualify
could have a material adverse effect on its business.   2. During the period
from the date of this Agreement and continuing until the earlier of the Closing
or the termination of this Agreement, the Purchaser shall not enter into any
discussions and/or negotiations pertaining to the acquisition of any entity
which would result in the issuance of more than 5% of the Purchaser’s capital
stock.

Section VI: Indemnification

     The Sellers shall indemnify and hold harmless the Purchaser with respect to
all claims, losses, actions, expenses, errors and/or omissions occurring prior
to the final approval of the FINRA and change in ownership. This indemnification
shall include, without limitation, any claim, debt, or liability whatsoever
asserted against the Stock that arose prior to the Closing Date, as well as any
claim, debt or liability whatsoever asserted by Harrow House Growth Fund that
may arise after the Closing Date, and shall include the Purchaser’s costs and
attorney’s fees in defending any such claim.

Section VII: Notices

     Any notices, demands, consent or other communications if sent by overnight
courier service, shall be given one business day to return communication by way
of overnight courier service or by facsimile, in each case, addressed to the
party as provided below:

If to Purchaser at:  320 Broad Hollow Road          Farmingdale, NY 11735     
Attn: David R.E. Hale, Chairman    Fax No.: (631) 752-6907    With a copy to: 
Gersten Savage LLP    600 Lexington Avenue  9th Floor   New York, New York
10022    Attn: Kristin J. Angelino, Esq.    Fax No.: (212) 980-5192    If to
Sellers at:  Network 1 Financial Securities Inc.    The Galleria Penthouse    2
Bridge Avenue Building 2    Red Bank, NJ 07701    Attn: William R. Hunt,
President               Fax No.: (732) 758-6671


5

--------------------------------------------------------------------------------

Section VIII: Miscellaneous

     A. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

     B. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect.

     C. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transaction(s)
contemplated hereby.

     D. Expenses. The parties agree that each party will bear its own expenses.

     E. Waiver. The failure or delay of any party hereto to enforce at any time
any of the provisions of this Agreement shall in no way be construed as a waiver
of any such provision, nor in any way to affect the validity or this Agreement
or any part hereof or the right of such party thereafter to enforce each and
every such provision. No waiver of any breach of or non-compliance with this
Agreement shall be held to be a waiver of any other or subsequent breach or
non-compliance. All remedies, either under this Agreement or by law or otherwise
afforded, will be cumulative and not alternative.

     F. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the parties
hereto with respect to the subject matter hereof.

     G. Third-Party Beneficiaries; Assignment. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
(except as elsewhere expressly provided in this Agreement), express or implied,
is intended to or shall confer upon any other person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. No party may assign any of its rights or obligations
hereunder except with the consent of all of the other parties hereto; provided,
however that the Purchaser may assign its rights to an affiliated or otherwise
commonly controlled entity without the Sellers’ consent.

     H. Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by the parties hereto.

     I. Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES. Any controversy, claim or
dispute arising out of or relating to this Agreement or the interpretation or
breach thereof, or any dispute between any of the parties hereto relating to
this Agreement shall be settled by arbitration through the FINRA pursuant to its
Code of Arbitration Procedure, and shall be heard by three arbitrators in the
Borough of Manhattan, the City of New York, the State of New York, and judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

     J. Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or scanned and
transmitted via electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement.

6

--------------------------------------------------------------------------------

     K. Construction of Agreement. This Agreement shall be construed without
regard to any presumption or other rule requiring construction against the party
causing this Agreement to be drafted.

     IN WITNESS WHEREOF the parties have executed this Agreement as of the date
first indicated above.

PURCHASER:    INTERNATIONAL SMART SOURCING, INC.    By:  /s/ David R.E. Hale 
Name:   David R.E. Hale  Title:  Chairman    SELLERS:    NETWORK 1 FINANCIAL
SECURITIES INC.    By:  /s/ William R. Hunt, Jr.  Name:  William R. Hunt, Jr. 
Title:  President    /s/ William R. Hunt, Jr.  WILLIAM R. HUNT, JR.   
/s/ Richard W. Hunt  RICHARD W. HUNT    /s/  Conny T. Remmer   CONNY T. REMMER  
  /s/  Robert J. Remmer   ROBERT J. REMMER  


7

--------------------------------------------------------------------------------


  /s/ Randall C. Remmer  RANDALL C. REMMER    /s/ Elizabeth Remmer Campbell 
ELIZABETH REMMER CAMPBELL      /s/ Richard L. Eckhoff  RICHARD L. ECKHOFF      
NETWORK 1 FINANCIAL ADVISORS INC.    By:  /s/ William R. Hunt, Jr.  Name: 
William R. Hunt, Jr.  Title:  President    /s/ Damon D. Testaverde  DAMON D.
TESTAVERDE    /s/ Gary J. Petrantis  GARY J. PETRANTIS    /s/ Michael Smith 
MICHAEL SMITH    /s/ Horace T. Ardinger, Jr.    HORACE T. ARDINGER, JR.      
HARROW HOUSE GROWTH FUND       By:    Name:     Title:    


8

--------------------------------------------------------------------------------

APPENDIX 1

     There are no assets to be included as part of the sale of Stock under the
Agreement. The parties agree that the only assets in the business as of the date
of the Agreement are as follows:

     1. All cash contained in the Company’s bank account, which amount may
increase or decrease from time to time.

     2. The Company’s regulatory capital, which is $160,177, as of the date of
the most recent FOCUS report, which amount may increase or decrease from time to
time.

     3. All assets on the Company’s most recent balance sheet, including
depreciated assets such as equipment and furniture.

     The parties agree that all assets enumerated on this Appendix 1 are the
property of the Sellers and the Purchaser disclaims all rights to such assets
unless otherwise agreed to in writing by the parties.

--------------------------------------------------------------------------------

APPENDIX 2

     The Sellers stipulate that the only liabilities existing as of the date of
the Agreement are listed below and are the responsibility of the Sellers:

1. Line of credit      $ 93,000 2. Mortgage payable   787,023 3. Notes payable  
150,448 4. Due to affiliates   4,700 5. Advances from officer   141,357 6.
Commissions payable   10,618 7. Securities sold, but not yet purchased, at
market   2,688 8. Capital leases payable   16,254 9. Accounts payable, accrued
expenses and other liabilities $ 301,280        TOTAL $ 1,507,368


--------------------------------------------------------------------------------

Exhibit A

1. Certificate of Incorporation, and all amendments thereto, as well as current
Certificate of Good Standing for state of incorporation and authorizations to do
business in any foreign state.   2. By-Laws and minutes of meetings, or actions
by written consent in lieu of a meeting, of Board of Directors and Shareholders.
  3. Form BD and all amendments thereto.   4. Original Restriction
Letter/Membership Agreement from FINRA (or other applicable SRO), and all
amendments thereto.   5. Fidelity Bond, with verification that premium payments
are current.   6. Copies of SEC, FINRA and state statements, notices of
registrations, and other material reports or filings, within the past 5 years,
if an active broker dealer, 3 years if a semi-active or shell broker dealer.  
7. Copies of all audit, examination, or inspection reports by the SEC, FINRA,
and applicable states, during the past 5 years (or from the existence of the
firm if less than 5 years).   8. FINRA and state correspondence indicating that
all fees have been paid and that broker/dealer is currently in good standing.
(Equivalent for SEC that BD is not deemed to be inactive.)   9. Evidence of
broker/dealer’s FINS number.   10. Copy of broker/dealer’s confirmation of
registration in the Lost and Stolen Securities Program with Securities
Information Center, if applicable.   11. Copy of customer account information
form.   12.       All documents referring or relating to any investigation
provided to the firm by the SEC, FINRA, state, or any other governmental agency
involving the broker/dealer, during the past five years (or from the existence
of the firm if less than 5 years).   13. All documents referring or relating to
arbitrations, administrative proceedings, or litigation involving the
broker/dealer.   14. Annual audited financial statements submitted by
broker/dealer pursuant to SEC Rule 17a-5 for the last three fiscal years.   15.
Name and contact information for Auditor.   16. Latest FOCUS Reports: Part I,
Part IIA, year-end for the last three years.   17. Latest trial balance.   18.
Corporate federal, state and local income tax returns for last three fiscal
years.   19. All material contracts to which broker/dealer or its owners are a
party.   20. Written Supervisory Procedures Manual.   21. Clearing Agreement, if
applicable.   22. Business Continuity Plan.   23. AML Plan.


--------------------------------------------------------------------------------